Citation Nr: 1827087	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with mood disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A claim for TDIU is raised by record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned Veterans Law Judge by way of videoconference in January 2018.  A transcript of the hearing is of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his PTSD with mood disorder has been manifested by occupational and social impairment with deficiencies in most areas throughout the appeals period.


CONCLUSION OF LAW

The criteria for 70 percent rating for service-connected PTSD with mood disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with mood disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Evidence

On VA examination in January 2012, the examiner noted depressed mood, anxiety, mild memory loss, difficulty in understanding complex commands, and suicidal ideation.  

On VA examination in May 2013, the examiner stated that the Veteran's overall mental health functioning fell in the range of mild symptomatology. 

On an October 2013 VA examination, the Veteran reported having a good relationship with his wife and children.  He stated that he had one friend that he saw "not often."  He reported that he enjoys working around the house, doing landscaping, washing, and working on his cars.  He reported that he had minimized his symptoms at the time of his previous examination.  

VA treatment records show that in September 2013 the Veteran was noted to have a history of suicidal ideation, as well as bouts of extreme anger towards others.  In January 2014 he was noted to have a "short fuse" and to have lost a number of close friends as a result.  He was noted to have intermittent suicidal ideation.  In March 2015 he presented as stable in mood and behavior, generally restless and easily driven to hyperarousal when stressed.  Prolonged mild anxiety and depression appeared significant.  

The Veteran and his wife testified before the undersigned in January 2018.  The Veteran reported having few friends and difficulty with being around people.  The Veteran's wife stated that the Veteran had a pattern of attempting to minimize his psychiatric symptoms, but that in her opinion "without medication, he'd be non-functioning."  She described him as having bouts of depression and anger and a short fuse.  She reported that he spent a lot of time alone, looking into space.  She described his having suicidal thoughts and "not participating" in life.

Analysis

The Board finds that the evidence shows that the Veteran's PTSD with mood disorder has approximated the criteria for a 70 percent rating for the entire appeal period.  Total occupational and social impairment, warranting a 100 percent rating, has not been shown at any time during the appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that the VA examination in May 2013 described mild symptomatology.  However, the Veteran credibly reported that he had minimized his symptoms to that examiner.  His wife has similarly testified to his pattern of significantly downplaying of his symptoms.  Moreover, the January 2012 VA examination and his VA treatment records reflect that the Veteran has had ongoing suicidal ideation.  The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  The Veteran has expressed suicidal ideation throughout the appeal period, albeit without plan or intention.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating, but not higher, is warranted throughout the appeals period.  An even greater increase to 100 percent is not warranted.  

There is no indication of a gross impairment in thought process, persistent delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, an inability to handle his finances or that the Veteran is a danger to others.  The Board notes symptoms which would justify a 100 percent rating would include "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a credible history of having such symptoms such that they resulted in total impairment.  The VA examination reports and medical records reflect findings of the severity of the Veteran's PTSD from competent medical professions; their findings do not reflect total social or occupational impairment due to PTSD.  The most competent and probative evidence of record does not support such a 100 percent rating.  

In sum, a 70 percent rating for PTSD with mood disorder, but not higher, is warranted for the entire appeals period.  An even higher rating for PTSD with mood disorder is not warranted for any time during the appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A 70 percent rating for PTSD with mood disorder is granted.


REMAND

The Veteran has reported that he has been unemployed since 2014 as a result of his service-connected disabilities of PTSD and Parkinson's disease.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record and is considered part-and-parcel of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran should be provided VCAA notice regarding TDIU and the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

After conducted any development deemed appropriate, adjudicate the issue of entitlement to TDIU.  If the benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


